Action for slander. Order denying defendant’s motion, under rule 103, Rules of Civil Practice, to strike out paragraphs 14 and 15 of the complaint, reversed on the law, with ten dollars costs and disbursements, and the motion granted, without costs; plaintiff to serve a new complaint omitting those paragraphs within ten days after the entry of the order hereon. Leave is granted to plaintiff to plead anew within such ten days if he be so advised. The complaint does not allege facts which show that the defendant procured the newspaper items to be published or that he performed some other act which induced then publication; and the irrelevant allegations, if allowed to remain in the complaint, may become prejudicial to defendant at the trial. (Schoepflin v. Coffey, 162 N. Y. 12.) Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ., concur.